EXHIBIT B
1             IN THE UNITED STATES DISTRICT COURT

2           FOR THE NORTHERN DISTRICT OF CALIFORNIA

3                        OAKLAND DIVISION

4

5    PLEXXIKON, INC.,                   )

6    Plaintiff,                         )

7     vs.                               )     4:17-cv-04405-HSG (EDL)

8    NOVARTIS PHARMACEUTICALS           )

9    CORPORATION,                       )

10   Defendants.                        )

11   _____________________________)

12

13          Video deposition of Andy Jennings, Ph.D.

14                   (Taken by the Plaintiff)

15                    San Diego, California

16                    Friday, April 26, 2019

17

18

19

20   Reported by:    Rosalie A. Kramm,

21             CSR No. 5469, CRR

22

23

24

25   PAGES 1 - 138

                                                              Page 1

                            Veritext Legal Solutions
                                 866 299-5127
1         A     I did not observe any mention of a discussion

2    with Dr. Baran.

3         Q     Did you consider the discussions with Dr. Baran

4    in preparing either your opening or reply reports?

5               MS. CLOUSE:     Objection.         Objection to the

6    extent that those communications were privileged

7    communications, and I caution the witness not to disclose

8    the subject matter of any of those conversations.

9               But you may answer the question "yes" or "no"?

10              THE WITNESS:      Yes, the discussion with

11   Dr. Baran, I did employ that in considering -- in

12   crafting my reports.

13   BY MS. MILLER:

14        Q     What portions of your conversation with

15   Dr. Baran did you employ in crafting your reports?

16              MS. CLOUSE:     Instruct the witness not to

17   answer.   Privilege.

18              MS. MILLER:     You are instructing the witness

19   not to answer material that he considered in preparing

20   his report?

21              MS. CLOUSE:     I'm instructing him not to

22   answer -- I'm instructing him not to divulge the contents

23   of conversations that took place with counsel.

24   BY MS. MILLER:

25        Q     And I'm asking specifically about your

                                                                Page 27

                              Veritext Legal Solutions
                                   866 299-5127
1    discussions with Dr. Baran.         What information did you

2    discuss with Dr. Baran that you considered in drafting

3    your report?

4              MS. CLOUSE:     The witness has testified that

5    counsel was present during those discussions.             Those

6    discussions are privileged, and the witness is not to

7    answer.

8              MS. MILLER:     We disagree, but we can move on.

9    BY MS. MILLER:

10        Q    I'm going to ask the same question, just so we

11   have it on the record, for Dr. Natarajan.             Did you

12   consider any information that you discussed with

13   Dr. Natarajan in preparing either your opening or reply

14   report?

15             MS. CLOUSE:     Same objection.          Same caution.

16             THE WITNESS:      Yes, I considered the

17   conversation I had with Dr. Natarajan in the drafting of

18   one or both of my reports.

19   BY MS. MILLER:

20        Q    And what information did you discuss with

21   Dr. Natarajan that you considered in drafting either your

22   opening or reply report?

23             MS. CLOUSE:     Same objection, and instruct the

24   witness not to answer on the basis of privilege.

25

                                                                Page 28

                             Veritext Legal Solutions
                                  866 299-5127
1                   REPORTER'S CERTIFICATE

2

3              I, Rosalie A. Kramm, Certified Shorthand

4    Reporter for the State of California, do hereby certify:

5              That the witness named in the foregoing

6    deposition was by me duly sworn; that the deposition was

7    then taken before me at the time and place herein set

8    forth; that the testimony and proceedings were reported

9    stenographically by me and were transcribed through

10   computerized transcription by me; that the foregoing is a

11   true record of the testimony and proceedings taken at

12   that time; and that I am not interested in the event of

13   the action.

14             Witness my hand dated May 2, 2019.

15

16

17             <%18769,Signature%>

18             ROSALIE A. KRAMM

19             CSR 5469, RPR, CRR

20

21

22

23

24

25

                                                     Page 138

                          Veritext Legal Solutions
                               866 299-5127
